Citation Nr: 1739489	
Decision Date: 09/14/17    Archive Date: 09/29/17

DOCKET NO.  11-28 753	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to a compensable evaluation for residuals of stress fracture, right tibia.


REPRESENTATION

Appellant represented by:	Daniel Smith, Attorney 


ATTORNEY FOR THE BOARD

A. Diaz-Ferguson, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from July 1976 to May 1977.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 

In February and October 2014 the Board remanded this matter for additional development.  The issues are now before the Board for further appellate action. 

The issue of entitlement to a compensable evaluation for residuals of stress fracture, right tibia is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hypertension was not present in service, there has not been a continuity of symptomatology since his active service, and the most probative evidence fails to link it to service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for hypertension have not been met.  38 U.S.C.A. §§ 1112, 1113, 1131, 1137, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.303(b), 3.307, 3.309(a) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2014), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103 (a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The Veteran was provided all required notice in an April 2010 letter, prior to the May 2010 rating decision on appeal. 

The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Veteran has been obtained.  In addition, the Veteran was afforded VA examinations in March 2014, and November 2015.  The Veteran was afforded the opportunity to present testimony at a hearing before the Board, but declined.  

Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claims; the Board is also unaware of any such evidence.  Accordingly, the Board will address the merits of the Veteran's claims.


Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2017).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d).  

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as opposed to merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service (or during any applicable presumptive period) is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303 (b).  The term "chronic disease" refers to those diseases, such cardiovascular renal disease including hypertension, listed under section 1101(3) of the statute and section 3.309(a) of VA regulations.  38 U.S.C.A. § 1101 (3); 38 C.F.R. § 3.309 (a); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

For VA purposes, "hypertension" means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160mm. or greater with a diastolic blood pressure of less than 90mm. 38 C.F.R. § 4.104, Diagnostic Code 7101, Note (1). 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Factual Background and Analysis

The Veteran asserts his current hypertension had its onset during his active duty service.  Initially, the Board notes the Veteran was first diagnosed with essential hypertension in 2009.  Thus, the remaining issue to resolve is whether there was an in-service onset of the disease. 

A careful review of the Veteran's service treatment records (STRs) revealed no diagnosis of hypertension or blood pressure (BP) readings constituting hypertension during service, or within a year after separation from service.  The Veteran's attorney correctly noted two particular BP readings in the STRs and post-service treatment records, respectively, in a September 2014 brief which indicates an elevated blood pressure.  The STRs show an August 1976 BP reading of 140/86, while the post-service treatment records reveal a November 1978 BP reading of 140/80.  However, the Board notes neither reading had a diastolic blood pressure of 90 or more needed to be considered hypertension, and neither reading had a systolic blood pressure of 160 or more with a diastolic blood pressure of less than 90 needed to constitute isolated systolic hypertension. 

Indeed, such was the finding of the VA examination the Veteran underwent in November 2015.  During that examination, subjectively, the Veteran reported he was diagnosed with hypertension while on active duty at Camp Pendleton in 1977, and was currently treating the condition with HCTZ and Lisinopril.  Objectively, the examiner noted the Veteran's hypertension diagnosis from January 2009 and the required medications to treat the condition.  Also noted were the few instances of documented elevated blood pressure during service in August 1976, and November 1976.  The examiner also noted a BP reading from November 1978, a year and a half after service.  Additionally, the examiner noted additional BP readings in June 1989, October 1996, August 1997, and September 1997 at 110/70, 143/83, 121/86, 137/88, and 135/80, respectively.  During the examination the Veteran's blood pressure was taken three times with the following respective readings: 130/78, 130/70, 134/74.  The average BP reading was 131/74.  The examiner noted no other complications or conditions related to the Veteran's hypertension, and found no evidence of impact on the Veteran's ability to work.  The examiner opined the Veteran's hypertension is less likely than not related to his active duty service, basing his conclusion on the examination, the Veteran interview, STRs, and other treatment records.  

In support of his opinion, the examiner noted the absence of an in-service diagnosis, or a diagnosis within 1 year of service.  Regarding the documented elevated BP readings, the examiner explained that the August 1976 BP reading of 140/86 was in the upper range of normal systolic pressure, but most importantly, it was not a sustained elevation.  He added the 140 systolic reading could not even be considered isolated systolic hypertension.  The examiner also pointed to the fact that no 5-day blood pressure testing was done in service, which would have likely been done had hypertension been suspected at the time.  As to the November 1978 BP reading of 140/80, the examiner again noted this was a single instance and not a sustained elevation.  He further noted that the post-service readings from 1989 to 1997 were all within the normal range except for one in October 1996, which then showed as normal upon repeat testing.  Finally, the examiner pointed to the 32 years between service and the date hypertension was first formally diagnosed and treated as an indication of no relationship between service and the current diagnosis.  

The Board finds the November 2015 VA examination probative evidence weighing against the Veteran's claim.  The medical opinion adequately explained the isolated readings of elevated blood pressure were within the normal range, albeit in the higher end.  Further, the examiner noted these instances were isolated and not episodes of sustained elevated blood pressure, and did not, on their own, constitute hypertension or even isolated systolic hypertension.  As such, the Board finds the November 2015 VA examination opinion adequate and probative. 

Briefly, the Board acknowledges the Veteran underwent a VA examination in March 2014.  However, the Board found the examination inadequate in its October 2014 remand.  As such, the Board will not consider it in its analysis.  

Given that the medical evidence of record does not show an onset of hypertension in service, and the November 2015 medical opinion finding the Veteran's current hypertension is less likely than not related to his active duty service is probative, the Board finds that service connection for hypertension is not warranted on a direct basis. 

However, service connection for hypertension is available, on a presumptive basis, based on chronicity or continuity of symptomatology.  In this regard, the record fails to show hypertension manifested within one year after separation of service.  The noted BP reading from November 1978 was more than one year after the Veteran separated from service.  Even assuming the reading was within the one year period, the VA examiner noted the reading was still within normal limits and was an isolated incident not constituting hypertension.  As such the presumptive provisions of 38 C.F.R. § 3.309 (a) are inapplicable in this case. 

Insofar as the Veteran has essentially claimed his hypertension has been present since service, the November 2015 VA examiner noted the multiple BP readings from 1989 to 1997 were all normal with the exception of one reading in October 1996, which was 143/83 and was then back to a normal 121/86 upon repeat testing.  The Board further notes even the abnormal October 1996 reading falls outside of what is considered hypertension.  Beyond 1997, however, treatment records show the Veteran was first formally diagnosed with hypertension in January 2009, more than 32 years after service.  These prolonged periods without complaints or treatment is evidence that there has not been a continuity of symptomatology, and it weighs against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (holding that VA did not err in denying service connection when the veteran failed to provide evidence which demonstrated continuity of symptomatology, and failed to account for the lengthy time period for which there is no clinical documentation of his low back condition).  The record is otherwise negative for evidence of a continuity of post-service symptoms of hypertension.  As such, the Board finds that service connection for hypertension is not warranted on the basis of a continuity of symptomatology since the Veteran's active service.  38 C.F.R. § 3.303(b).  

Accordingly, service connection for hypertension is not warranted as the most probative evidence shows it was not incurred in or otherwise related to his active service.  In reaching this decision the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the Veteran's claim, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

Entitlement to service connection for hypertension is denied. 


REMAND

The Veteran seeks a compensable evaluation for residuals of his right tibia fracture.  The Board notes that as the Veteran is rated under Diagnostic code 5262, which relies on the severity of a knee or ankle disability, the VA examinations testing limitation of motion need to comply with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016).  In that decision, the U.S. Court of Appeals for Veterans Claims (Court) held that a VA examination of the joints must, wherever possible, include range of motion (ROM) testing, "for pain on both active and passive motion [and] in weight-bearing and non-weight-bearing."  In addition, if applicable, the examiner must provide range of motion findings for the "opposite undamaged joint."  The Court further held that if for some reason the examiner is unable to conduct the required testing or concludes that the required testing is not necessary, he or she should clearly explain why that is so. 

Despite the thoroughness of the December 2015 examination report, the holding in Correia makes it necessary to obtain another evaluation.  

On remand all relevant ongoing medical records should be obtained.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1.  Undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claims, to include any more recent treatment records related to the claimed disabilities, and the Veteran should be notified in accordance with 38 C.F.R. § 3.159 (e).  

2.  The Veteran should be afforded a VA examination by an examiner with sufficient expertise to fully assess the severity of the Veteran's service-connected residuals of a right tibia fracture.  All pertinent evidence of record should be made available to and reviewed by the examiner.  Any indicated studies should be performed.

Ensure the examiner provides all information required for rating purposes, to specifically include both active and passive range of motion testing of the knee and ankle, as well as weight-bearing and nonweight-bearing range of motion assessments, with comparison to any opposite undamaged joint.  If the examiner is unable to conduct the required testing or concludes the required testing is not necessary, he or she should clearly explain why that is so.  

3.  Undertake any other development it determines to be warranted.  

4.  Then, readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals







Department of Veterans Affairs


